Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made as of
the 13th day of June, 2014, between and among CITY OFFICE REIT OPERATING
PARTNERSHIP, L.P., a Maryland limited partnership (“Parent Borrower”), the
Subsidiary Credit Parties, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to that certain Credit Agreement dated as
of April 21, 2014 between Parent Borrower, the Subsidiary Credit Parties,
KeyBank as administrative agent on behalf of the other lending institutions
party thereto (“Agent”), and KEYBANC CAPITAL MARKETS as Sole Lead Arranger and
Sole Book Manager (the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Credit Agreement.

R E C I T A L S

WHEREAS, Parent Borrower, Agent, and Lenders have agreed to amend the loan
arrangement to, among other items: (i) increase the Total Commitment amount to
$30,000,000.00 in connection with the addition as a Collateral Property the
property known as “Plaza 25” located at 8100, 8200 & 8300 E. Maplewood Ave.,
Greenwood Village, Arapahoe County, Colorado owned (or to be owned) by CIO Plaza
25, Limited Partnership, a Delaware limited partnership (“Subsidiary Borrower”;
Subsidiary Borrower, together with Parent Borrower, shall be collectively
referred to as “Borrower”); (ii) increase the Maximum Leverage Ratio as more
particularly set forth herein; and (iii) amend the definition of Liquidity.

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

1. The definition of “Capitalization Rate” is hereby deleted in its entirety and
replaced with the following:

“Capitalization Rate. Seven and seventy-five one hundredths percent (7.75%).”

2. The definition of “Liquidity” is hereby deleted in its entirety and replaced
with the following:

“Liquidity. The aggregate of, from time to time, (i) Unrestricted Cash and Cash
Equivalents, (ii) marketable securities acceptable to the Agent in its
reasonable discretion, and (iii) the additional amounts (in excess of the
amounts then outstanding) available to be borrowed under this Agreement from
time to time.”

3. The definition of “Revolving Credit Loan or Loans” is hereby amended by
deleting the reference to “$15,000,000” and replacing such reference with a
reference to “$30,000,000”.

4. The definition of “Total Commitment” is hereby amended by deleting the
reference to “Fifteen Million and No/100 Dollars ($15,000,000.00)” and replacing
such reference with a reference to “Thirty Million and No/100 Dollars
($30,000,000.00)”.

5. The definition of “Value” is hereby deleted in its entirety and replaced with
the following:



--------------------------------------------------------------------------------

“Value: The sum of the following: (a) for each Collateral Property, the
Appraised Value, and (b) (i) for all other Real Estate other than the Cherry
Creek Property, the Guarantor’s pro rata share of Net Operating Income from each
real property owned, divided by the Capitalization Rate, (ii) with respect to
the Cherry Creek Property, the $72,500,000.00 “as is” value pursuant to the
Colliers Appraisal; such “as is” value is subject to increase or decrease in
accordance with §5.2(a), provided further that in the event that any appraisal
for the Cherry Creek Property other than the Colliers Appraisal is hereafter
prepared from time to time for or on behalf of Borrower, including without
limitation, for Guggenheim Commercial Real Estate Finance, LLC, or any lending
institution proposing financing to Borrower (the “Updated Cherry Creek
Appraisal”), Borrower shall provide to Agent a copy of the Updated Cherry Creek
Appraisal within five (5) business days of its receipt of the same, and Agent
may, in its sole discretion, utilize the “as is” value contained within the
Updated Cherry Creek Appraisal for purposes of calculating Total Asset Value.
Net Operating Income from Real Estate no longer owned at the end of the fiscal
quarter in question shall be excluded when calculating Value.”

6. The following definitions are hereby added to Section 1.1 of the Credit
Agreement:

“Cherry Creek Property. The Real Estate located at 700 and 710 South Ash Street
and 4300 Cherry Creek Drive South, Glendale, Colorado 80246.”

“Colliers Appraisal. That certain Appraisal regarding the Cherry Creek Property
prepared by Colliers International Valuation & Advisory Services for Guggenheim
Commercial Real Estate Finance, LLC dated as of March 4, 2014.”

7. Section 9.1 of the Credit Agreement is hereby amended by deleting the
reference to “sixty percent (60%)” and replacing such reference with “sixty-five
percent (65%)”.

8. Schedule 1.1 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 attached hereto. Effective upon its execution hereof,
KeyBank National Association agrees to increase its Commitment to Thirty Million
Dollars ($30,000,000.00).

9. On or prior to the execution of this First Amendment, Borrower shall pay to
Agent all reasonable costs and expenses of Agent in connection with this First
Amendment, including, without limitation, reasonable legal fees and expenses
incurred by Agent.

10. Wherever located, all references in the Credit Agreement or the other Loan
Documents to the term “Credit Agreement” shall mean the Credit Agreement as
amended by this First Amendment to Credit Agreement.

11. Borrower acknowledges, confirms and agrees that Borrower does not have any
offsets, defenses, claims or counterclaims against Agent or any Lender with
respect to any of the Borrower’s liabilities and obligations to Agent and the
Lenders pursuant to any Loan Documents and to the extent the Borrower has or has
ever had any such offsets, defenses or counterclaims, the Borrower hereby
specifically WAIVES and RELEASES any and all rights to such offsets, defenses,
claims or counterclaims.



--------------------------------------------------------------------------------

12. Except as specifically amended hereby, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and the Borrower hereby
represents and warrants that all warranties, representations and covenants
contained therein, or otherwise made by or on behalf of Borrower to Agent in
writing in connection therewith or after the date thereof, are true and correct
in all material respects as of the date hereof (unless such representations and
warranties are limited by their terms to a specific date), other than for
changes in the ordinary course of business permitted by the Credit Agreement.

13. This First Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.
Delivery of an executed counterpart of a signature page of this First Amendment
by telecopy or other electronic imaging transmission (e.g. PDF by email) shall
be effective as delivery of a manually executed counterpart of this First
Amendment. Borrower hereby acknowledges and agrees that all of the terms and
conditions of the Credit Agreement shall remain in full force and effect except
as expressly provided in this First Amendment. Except where the context clearly
requires otherwise, all references to the Credit Agreement in any other Loan
Document shall be to the Credit Agreement as amended by this First Amendment.

14. Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.

15. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

[END OF TEXT. SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this First Amendment to
be executed by its duly authorized representatives as of the date first set
forth above.

 

PARENT BORROWER: CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership By:  

City Office REIT, Inc., a Maryland corporation,

    its general partner

  By:  

/s/ Anthony Maretic

  Name:   Anthony Maretic   Title:   CFO, Secretary and Treasurer SUBSIDIARY
BORROWER: CIO PLAZA 25, LIMITED PARTNERSHIP, a Delaware limited partnership By:
 

CIO Plaza 25 GP, LLC,

a Delaware limited liability company, its sole General Partner

  By:  

/s/ Anthony Maretic

  Name:   Anthony Maretic   Title:   CFO, Secretary and Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: CENTRAL FAIRWINDS LIMITED PARTNERSHIP, a Florida limited
partnership By:   Central Fairwinds GP Corporation, a Florida corporation, its
general partner   By:  

/s/ Ryan Chan

  Name:   Ryan Chan   Title:   Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Vice President

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment
Percentage  

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention:

Telephone:

Facsimile:

   $ 30,000,000         100 % 

LIBOR Lending Office:

Same as Above

     

Domestic Lending Office:

Same as Above

     

 

[Schedule 1.1]